     Case 3:16-cv-03044-L-MSB Document 81 Filed 11/16/18 PageID.2897 Page 1 of 7



 1   MARK P. GIMBEL
     (pro hac vice; NY Registration No. 2998102)
 2   C. WILLIAM PHILLIPS
     (pro hac vice; NY Registration No. 1885573)
 3   JORDAN S. JOACHIM
     (pro hac vice; NY Registration No. 5443635)
 4   COVINGTON & BURLING LLP
     The New York Times Building, 620 Eighth Avenue
 5   New York, NY 10018-1405
     Tel: (212) 841-1000
 6   Fax: (646) 441-9161
 7   MARK Y. CHEN (Bar No. 310450)
     COVINGTON & BURLING LLP
 8   1999 Avenue of the Stars, Suite 3500
     Los Angeles, California 90067
 9   Tel: (424) 332-4800
     Fax: (424) 332-4749
10   mychen@cov.com
11   Counsel for Defendants
12
                          UNITED STATES DISTRICT COURT
13                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
14

15                                                         Master File No. 3:16-CV-03044-L-MSB
16   IN RE ILLUMINA, INC.
     SECURITIES LITIGATION                                 DECLARATION OF MARK P.
17                                                         GIMBEL IN SUPPORT OF
                                                           OPPOSITION TO MOTION FOR
18                                                         CLASS CERTIFICATION
19

20

21

22

23

24

25

26

27

28


              DECLARATION OF MARK P. GIMBEL IN SUPPORT OF OPPOSITION TO MOTION FOR CLASS CERTIFICATION
                                                                                                  16-CV-3044-L-MSB
     Case 3:16-cv-03044-L-MSB Document 81 Filed 11/16/18 PageID.2898 Page 2 of 7



 1                               DECLARATION OF MARK P. GIMBEL
 2          MARK P. GIMBEL declares as follows pursuant to 28 U.S.C. § 1746:
 3          1.       I am a member of Covington & Burling LLP, which serves as counsel for
 4   Defendants Illumina Inc. (“Illumina”), Francis A. deSouza, and Marc A. Stapley
 5   (collectively, “Defendants”) in this action.                 I make this declaration in support of
 6   Defendants’ Opposition to Plaintiff’s Motion for Class Certification.
 7          2.       A true and correct copy of Plaintiff’s Initial Disclosures, which were served
 8   on Defendants on May 4, 2018, is attached hereto as Exhibit 1.
 9          3.       On June 5, 2018, Defendants served their First Set of Requests for Production
10   to Plaintiff. Defendants’ first document request (“RFP No. 1”) sought “[a]ll documents
11   relating to Illumina or any Individual Defendant.” A true and correct copy of Defendants’
12   First Set of Request for Production to Plaintiff is attached hereto as Exhibit 2.
13          4.       On July 3, 2018, Plaintiff served written responses to Defendants’ First Set of
14   Requests for Production, in which it objected to RFP No. 1 and stated that “Plaintiff will
15   not produce documents in response to this request.” A true and correct copy of Plaintiff’s
16   Response to Defendants’ First Set of Requests for Production of Documents to Plaintiff is
17   attached hereto as Exhibit 3.
18          5.       After a meet and confer process, Plaintiff ultimately agreed to produce all
19   documents in its possession relating to Illumina. On August 13, 2018, Plaintiff’s counsel
20   sent a letter representing that Plaintiff had “performed the search” for documents
21   “containing the word ‘Illumina,’” and that “No documents were found, except the
22   brokerage report previously provided to Defendants in native form (Plaintiff 193).”1
23   Despite this representation, Plaintiff had not produced the two assignments pursuant to
24

25

26   1
      By order dated October 30, 2018, Magistrate Judge Crawford directed the parties not to submit
27   correspondence between counsel “in connection with future filings.” (ECF No. 78). Accordingly,
     Defendants have not submitted the discovery correspondence described herein. However, Defendants
28   would be happy to provide copies to the Court upon request.

                                                             1
                 DECLARATION OF MARK P. GIMBEL IN SUPPORT OF OPPOSITION TO MOTION FOR CLASS CERTIFICATION
                                                                                                     16-CV-3044-L-MSB
     Case 3:16-cv-03044-L-MSB Document 81 Filed 11/16/18 PageID.2899 Page 3 of 7



 1   which its claims against Illumina were purportedly assigned first to Oleksandr Agoshkov
 2   and then to Anton Agoshkov.
 3         6.       On September 5, 2018, Plaintiff for the first time produced additional
 4   documents to Defendants, including two powers of attorney between Plaintiff and Mr.
 5   Agoshkov, and two documented titled “Assignment of Claim.” None of these documents
 6   had previously been produced to Defendants.
 7         7.       Attached as Exhibit 4 is a true and correct copy of the Written Resolution of
 8   the General Meeting of the Shareholders of Natissisa dated January 30, 2018, which
 9   appoints Mr. Andreas Frangos as Plaintiff’s liquidator.
10         8.       Attached as Exhibit 5 is a true and correct copy of a power of attorney dated
11   May 13, 2016, which was produced to Defendants on September 5.
12         9.       Attached as Exhibit 6 is a true and correct copy of a power of attorney dated
13   March 3, 2017, which was produced to Defendants on September 5.
14         10.      Attached as Exhibit 7 is a true and correct copy of an “Assignment of Claim,”
15   dated December 26, 2017 between Plaintiff and Oleksandr Agoshkov, which was produced
16   to Defendants on September 5.
17         11.      Attached as Exhibit 8 is a true and correct copy of an “Assignment of Claim,”
18   dated March 21, 2018 between Oleksandr Agoshkov and Anton Agoshkov, which was
19   produced to Defendants on September 5.
20         12.      Attached as Exhibit 9 is a true and correct copy of a “Report and Financial
21   Statements” for Plaintiff for the period from January 1, 2018, to January 29, 2018.
22         13.      On September 11, 2018, Defendants served their Fourth Set of Requests for
23   Production to Plaintiff, in which they requested documents “sufficient to show the financial
24   condition of Oleksandr Agoshkov as of March 21, 2018, including a complete statement
25   of assets and liabilities sufficient to show whether he was solvent or insolvent as of the date
26   of the Subsequent Putative Assignment.” A true and correct copy of Defendants’ Fourth
27   set of Requests for Production to Plaintiff is attached as Exhibit 10.
28

                                                            2
                DECLARATION OF MARK P. GIMBEL IN SUPPORT OF OPPOSITION TO MOTION FOR CLASS CERTIFICATION
                                                                                                    16-CV-3044-L-MSB
     Case 3:16-cv-03044-L-MSB Document 81 Filed 11/16/18 PageID.2900 Page 4 of 7



 1         14.    On September 25, Plaintiff served its Response to Defendants’ Fourth Set of
 2   Requests for Production, in which it objected to Defendants’ request for documents
 3   sufficient to show Mr. Agoshkov’s financial condition as of March 21, 2018. A true and
 4   correct copy of Plaintiff’s Response to Defendants’ Fourth Set of Requests for Production
 5   is attached hereto as Exhibit 11. As of the date of this Declaration, Plaintiff has not
 6   produced any documents to Defendants concerning Oleksandr Agoshkov’s financial
 7   condition.
 8         15.    On September 28, 2018, Plaintiff’s counsel confirmed by e-mail that it had
 9   “completed its production of documents in response to all outstanding requests and
10   provided a complete privilege log.”
11         16.    On October 3, 2018, Anton Agoshkov appeared for a deposition as Plaintiff’s
12   purported representative pursuant to Rule 30(b)(6) of the Federal Rules of Civil Procedure.
13   Attached as Exhibit 12 are true and correct excerpts of the October 3 deposition transcript.
14   As the deposition transcript reflects, Mr. Agoshkov testified that the powers of attorney
15   pursuant to which he purported to act for Natissisa had expired and that he had not informed
16   Natissisa’s liquidator of this action or obtained the liquidator’s approval to litigate
17   Plaintiff’s claims. See Exhibit 12, Agoshkov Dep. Tr. at 81:18–82:17, 84:22–85:21, 92:7–
18   10, 115:2–6. Following the deposition, on October 22, 2018, Plaintiff’s counsel sent
19   Defendants’ counsel an e-mail stating that “Plaintiff has confirmed that Natissisa did not
20   extend the powers of attorney.”
21         17.    At the October 3 deposition, Anton Agoshkov also testified that no search for
22   e-mail had been conducted in response to many of Defendants’ document requests. See,
23   e.g., id. at Ex. 12, Agoshkov Dep. Tr. at 303:23–318:3. Following the deposition, Plaintiff’s
24   counsel agreed to run supplemental searches of e-mail of certain identified custodians.
25   However, by letter dated October 24, 2018, Plaintiff’s counsel refused to search for or
26   produce e-mails in the possession of Mr. Frangos and Ms. Iasonos, asserting that Plaintiff
27   did not have possession, custody, or control over their e-mail accounts.
28

                                                          3
              DECLARATION OF MARK P. GIMBEL IN SUPPORT OF OPPOSITION TO MOTION FOR CLASS CERTIFICATION
                                                                                                  16-CV-3044-L-MSB
     Case 3:16-cv-03044-L-MSB Document 81 Filed 11/16/18 PageID.2901 Page 5 of 7



 1         18.       On November 2, 2018, Plaintiff’s counsel produced 645 pages of additional
 2   documents. On November 9, 2018 — one week before the deadline for Defendants to file
 3   their opposition to Plaintiff’s motion for class certification — Plaintiff’s counsel produced
 4   another 982 pages of additional documents.                       The belated November productions
 5   constituted 74% percent of the total documents produced by Plaintiff’s counsel in
 6   discovery, roughly quadrupling the size of the production over a month after counsel’s
 7   representation that Plaintiff’s production was complete.
 8         19.       Attached as Exhibit 13 is a June 1, 2017 e-mail sent to Plaintiff and Anton
 9   Agoshkov attaching a document titled “Dissolving a Cyprus Company,” produced to
10   Defendants on November 2.
11         20.       Attached as Exhibit 14 is a true and correct copy of an e-mail exchange
12   between Plaintiff and employees of GlobalServe Consultants Ltd. dated March 3, 2017
13   discussing the powers of attorney, produced to Defendants on November 2.
14         21.       Attached as Exhibit 15 is a true and correct copy of an e-mail exchange
15   between Plaintiff and employees of GlobalServe dated March 14, 2018 discussing the
16   March 2017 power of attorney, produced to Defendants on November 2.
17         22.       Attached as Exhibit 16 is a true and correct copy of a January 17, 2018 e-mail
18   chain between Plaintiff and employees of GlobalServe Consultants, Inc. attaching the
19   “Assignment of Claim” between Plaintiff and Oleksandr Agoshkov, produced to
20   Defendants on November 2.
21

22

23

24

25

26

27

28

                                                             4
                 DECLARATION OF MARK P. GIMBEL IN SUPPORT OF OPPOSITION TO MOTION FOR CLASS CERTIFICATION
                                                                                                     16-CV-3044-L-MSB
     Case 3:16-cv-03044-L-MSB Document 81 Filed 11/16/18 PageID.2902 Page 6 of 7



 1         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing
 2   is true and correct.
 3         Executed on this 16th day of November, 2018, in New York, New York.
 4

 5                                                 Respectfully submitted,
 6   Dated: November 16, 2018                      COVINGTON & BURLING LLP
 7                                                 By:    /s/ Mark P. Gimbel
 8                                                        Mark P. Gimbel
                                                   Mark P. Gimbel (admitted pro hac vice)
 9                                                 COVINGTON & BURLING LLP
                                                   The New York Times Building
10                                                 620 Eighth Avenue
                                                   New York, NY 10018-1405
11                                                 Tel: (212) 841-1000
                                                   E-mail: mgimbel@cov.com
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           5
               DECLARATION OF MARK P. GIMBEL IN SUPPORT OF OPPOSITION TO MOTION FOR CLASS CERTIFICATION
                                                                                                   16-CV-3044-L-MSB
     Case 3:16-cv-03044-L-MSB Document 81 Filed 11/16/18 PageID.2903 Page 7 of 7



 1                                   CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true copy of the following document has
 3   been served on November 16, 2018 to all counsel of record who are deemed to have
 4   consented to electronic service via the Court's CM/ECF system per Civil Local Rule 5.4:
 5
       DECLARATION OF MARK P. GIMBEL IN SUPPORT OF OPPOSITION TO
 6                 MOTION FOR CLASS CERTIFICATION
 7
           Any other counsel of record will be served by electronic mail, facsimile, and/or
 8
     overnight delivery.
 9
           I declare under penalty of perjury under the laws of United States that the foregoing
10
     is true and correct and that this certificate of service was executed on November 16, 2018
11
     at New York, New York.
12

13
                                                                  /s/ Mark P. Gimbel
14                                                                Mark P. Gimbel
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          6
              DECLARATION OF MARK P. GIMBEL IN SUPPORT OF OPPOSITION TO MOTION FOR CLASS CERTIFICATION
                                                                                                  16-CV-3044-L-MSB
